
	
		I
		111th CONGRESS
		2d Session
		H. R. 5878
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Clyburn
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 and the Internal Revenue Code of 1986 to make funds and tax benefits
		  available to assist job creation and workforce diversification in the golf
		  industry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Fair Treatment and Job
			 Creation Act of 2010.
		2.FindingsCongress finds the following:
			(1)There are
			 approximately 28.7 million golfers in the United States.
			(2)The golf industry
			 is responsible for raising approximately $3.5 billion for charitable causes
			 each year. This is more than any of the other spectator sports combined.
			(3)The golf industry
			 is responsible for 2 million jobs in the United States, and total wage income
			 of $61 billion.
			(4)In 2008, the
			 median cost to play 18 holes for all public facilities, which includes
			 municipal, military, and university courses, was approximately $28. For fewer
			 than 18 holes in 2008 the median cost was approximately $14.
			(5)There are more
			 than 10,000 public golf facilities in the United States.
			(6)Approximately 70
			 percent of rounds of golf played at PGA facilities were played at public golf
			 facilities.
			(7)The percentage of
			 minority United States golfers is 14.2%.
			(8)The percentage of
			 PGA professionals that are minority in the United States is 4.7 percent.
			(9)The percentage of
			 female golfers in the United States is 22.4 percent.
			(10)The percentage of
			 PGA Professionals that are female is 3.4 percent.
			(11)The average age
			 of African-American golf participants in the United States is 33 years old,
			 which is 4 years younger than the national average of 37 years old.
			(12)The average age
			 of Asian-American golf participants in the United States is 36 years old, which
			 is close to the national average.
			(13)The average age
			 of Hispanic-American golf participants in the United States is 31 years old,
			 which is almost 6 years younger than the national average.
			(14)Participation
			 rates for United States households with incomes above $100,000 are between 20
			 and 30 percent for both Caucasians and minorities, respectively.
			(15)Participation
			 rates for United States households with incomes ranging from $50,000 to $75,000
			 are 19 to 24 percent for Caucasians and 8 to 18 percent for minorities.
			3.PurposeThe purpose of this Act is to allow States,
			 local governments, or private entities to use funds appropriated or otherwise
			 made available under the American Recovery and Reinvestment Act of 2009 to
			 assist job creation and workforce diversification in the golf industry.
		4.Use of ARRA funds
			 for job creation and workforce diversification at public golf courses
			(a)In
			 GeneralSection 1604 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 303) is amended—
				(1)by striking
			 None and inserting (a) None,
				(2)by striking
			 private entity, for any casino and all that follows through the
			 period at the end and inserting the
			 following:
					
						private
			 entity—(1)for any casino or
				other gambling establishment, aquarium, zoo, or swimming pool, or
						(2)for any golf
				course—
							(A)which is a private
				golf course, and
							(B)to the extent such amounts are not for job
				creation and workforce diversification relating to such golf
				course.
							,
				and
				(3)by adding at the
			 end the following new subsection:
					
						(b)Any State, local government, or private
				entity which uses funds appropriated or otherwise made available under this Act
				for any golf course shall—
							(1)not later than 90
				days the date of the enactment of this Act, submit to Comptroller General of
				the United States (in such form and manner as the Comptroller may prescribe) a
				report which—
								(A)describes baseline
				data on existing jobs and diversity of the golf course and related businesses;
				and
								(B)provides detailed
				information on jobs created with use of funds; and
								(2)institute a
				diversity plan for the golf course and related businesses, and establish
				objective conduct for recruiting women, members of racial and ethnic minority
				groups, and individuals with disabilities for entry, mid-management, and senior
				executive positions, with special efforts directed at recruiting from diverse
				educational institutions, professional associations, and other
				sources.
							.
				5.GAO Report
			 Regarding the Use of FundsNot
			 later than April 1, 2011, the Comptroller General of the United States shall
			 submit to Congress a report on the use of any funds for golf courses by reason
			 of the amendments made by section 4 of this Act. The report shall include the
			 following:
			(1)Baseline data on
			 existing structure of employment opportunities and diversity in the golf
			 industry and related businesses.
			(2)Analysis and
			 recommendations for addressing the diversity in the golf industry and related
			 businesses.
			(3)Information on the
			 number of new jobs created with use of such funds.
			(4)Analysis and
			 recommendations for recruiting women, members of racial and ethnic minority
			 groups, and individuals with disabilities for entry, mid-management, and senior
			 executive positions in the golf industry and related businesses.
			6.Modification of
			 tax benefits not available with respect to certain golf course
			 property
			(a)In
			 generalClause (i) of section 1400N(p)(3)(A) of the Internal
			 Revenue Code of 1986 is amended by striking any private or commercial
			 golf course, country club, and inserting any private golf
			 course, private country club,.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
